Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 - 8, 10 - 12 and 16 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al (US 2015/0253580) in view of Stephen et al (WO 2010/019983).
With regards to claim 1, Asakura teaches a lamination apparatus for laminating at least one laminating film to a subject (Abstract) comprising:
An upper press (Figures 1A and 1B item 210) comprising a gel plate (Figures 1A and 1B item 212), an upper vacuum chamber (Figures 1A and 1B item 200) and tooling suitable to apply the laminating film (Figure 1B item 300)
A lower press (Figures 1A and 1B item 110) suitable to maintain the subject to receive the laminating film, and comprising: a lower stage (Figure 1B item 112), a lower vacuum chamber (Figures 1A and 1B item 100) and servo-positioned tooling (paragraph 71) and at least one flexure diaphragm capable of providing variable planarity in at least z-axis, tip and tilt, and which is coupled between the lower chamber and the lower press tooling (paragraph 73)
An aligner that applies the servo-positioned tooling to maintain positional balance and alignment of the subject during the laminating upon the lower stage while enabling vertical flexure of the lower press, where the positional balance and alignment is substantially continuously monitored by a controller (paragraphs 71 – 73, 75 and 86)
Asakura fails to explicitly disclose that the lower press comprises an air bearing stage that straddles at least the lower stage, the lower vacuum chamber and the servo-positioned tooling and which is connectively associated with so as to affect each.
Stephen discloses a laminating apparatus for laminating a printhead integrated circuit carrier sub-assembly and a lamination film (Abstract), in the same field of endeavor as Asakura, where Stephen discloses that the lower press comprises an air bearing stage for aligning the lower press (page 16 lines 8 – 23) where  the air bearing stage would straddle at least the lower stage, the lower vacuum chamber and the servo-positioned tooling and be connectively associated with so as to affect each.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used an air bearing stage that straddles at least the lower stage, the lower vacuum chamber and the servo-positioned tooling and which is connectively associated with so as to affect each, as suggested by Stephen, in Asakura’s apparatus. The rationale being that, as stated by Stephen, it enables fine and precise movements of the carrier to facilitate the alignment of the microscopic fiducials of the carrier with the apertures in the lamina (page 17 lines 5 – 6).
With regards to claims 2 and 3, the teachings of Asakura and Stephen are presented above. Additionally Stephen teaches that the air bearing stage comprises four air bearing at four corners of the stage and capable of re-positioning only in X-Y-theta axes (page 33 claim 1, page 16 lines 8 – 23).
With regards to claim 4, the teachings of Asakura and Stephen are presented above. Additionally Stephen teaches that the lower press further comprises one or more heating elements to enhance the laminating (page 34 claim 6).
With regards to claims 5 – 8, the teachings of Asakura and Stephen are presented above. Additionally Asakura teaches that the controller received monitoring data from at least one vision system that comprises at least one stationary camera and a vision robot and the controller monitors by moving the vision robot to view a plurality of positions indicative of the alignment and the balance from a safe zone outside of an area of the laminating (paragraphs 75, 79, 80, 85 and 86).
With regards to claims 10 – 12, the teachings of Asakura and Stephen are presented above. Additionally Asakura teaches that the laminating apparatus comprises at least one seal of the upper and lower vacuum chambers on a lower aspect of the stage and holds against the vertical flexure (paragraphs 98 and 99).
With regards to claim 16, the teachings of Asakura and Stephen are presented above. Additionally Asakura teaches that the aligner further comprises a spherical lock (paragraph 73).
With regards to claim 17, the teachings of Asakura and Stephen are presented above. Additionally Asakura teaches that the spherical lock prevents rotation of the lower tooling in a given axis (paragraph 73).
With regards to claims 18 and 19, the teachings of Asakura and Stephen are presented above. Additionally Asakura teaches that the servo positioned tooling comprises three orthogonal servo motors (paragraphs 71 – 73, 75 and 86).
With regards to claim 20, the teachings of Asakura and Stephen are presented above. Additionally Asakura teaches that the lower press has a low vertical profile (as seen in Figures 1A and 1B).

Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive.
Applicant states that claim 1 has been amended to clarify the embodiment of the claimed invention and that the amendment is not taught by the prior art. The Examiner respectfully disagrees since the prior art of Asakura discloses a lower table that would be considered to be a lower stage (Figure 1B item 112), at least one flexure diaphragm capable of providing variable planarity in at least z-axis, tip and tilt, and which is coupled between the lower chamber and the lower press tooling (paragraph 73). Meanwhile the art of Stephen discloses an air bearing stage for aligning the lower press (page 16 lines 8 – 23) where  the air bearing stage would straddle at least the lower stage, the lower vacuum chamber and the servo-positioned tooling and be connectively associated with so as to affect each.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746